Citation Nr: 9935771	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  97-20 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased disability evaluation for the 
residuals of a fracture of the medial malleolus of the left 
tibia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran served in active service from 
September 1966 to April 1969. 

The Board notes that, in the July 1997 substantive appeal, 
the veteran requested a hearing before a traveling member of 
the Board, and thus, the hearing was scheduled for April 8, 
1999; however, the record contains an April 8, 1999 VA form 
119 (Report of Contact) noting the veteran canceled the 
scheduled hearing.  In addition, the Board notes that in an 
August 1998 statement, the veteran requested a 
videoconference hearing before a member of the Board, and 
that such hearing was scheduled for June 17,1999; however, a 
June 17, 1999 VA form 119 (Report of Contact) indicates the 
veteran withdrew such request for a videoconference hearing.  
Therefore, as the record does not contain further indication 
that the veteran or his representative requested that the 
mentioned hearings be rescheduled, the Board will proceed 
with its review on the present record.  See 38 C.F.R. § 
20.702 (1999).

Furthermore, the Board notes that the claims files includes a 
September 1995 VA form 21-4138 (Statement in Support of 
Claim) requesting consideration of a claim for service 
connection for a back disorder, a January 1997 VA form 21-
4138 requesting an increased rating for a left forearm 
condition, the April 1997 notice of disagreement and the July 
1997 substantive appeal requesting consideration of a claim 
for service connection for carpal tunnel syndrome of both 
hands, and a December 1997 VA form 21-4138 requesting 
entitlement to special home adaptation, vocational 
rehabilitation and waiver of indebtedness.  However, as the 
only issue currently before the Board is that set forth on 
the title page of this decision, these matters are referred 
to the RO for appropriate action.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's left ankle disability is not characterized 
by marked limitation of motion of the ankle.


CONCLUSION OF LAW

The schedular criteria for an increased disability 
evaluation, in excess of 10 percent, for the residuals of a 
fracture of the medial malleolus of the left tibia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased disability evaluation is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, he has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Moreover, the Court has emphasized that, when assigning a 
disability rating involving the musculoskeletal system, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, pain on movements, and 
weakness.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995); see also 38 C.F.R. §§ 4.45, 4.59 (1999).  The Board 
notes that under 38 C.F.R. § 4.40, disability ratings 
involving the musculoskeletal system should reflect 
functional loss, which may be due to pain and which must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  See 38 C.F.R. § 4.40 (1999).

In this case, in a January 1970 rating decision, the veteran 
was awarded service connection and a 10 percent disability 
evaluation for the residuals of a fracture of the medial 
malleolus of the left tibia with limitation of motion under 
Diagnostic Code 5271, effective October 22, 1969.  
Subsequently, the veteran was denied an increased rating on 
several occasions.  At present, as he contends his left ankle 
disability is more severe than currently rated, his case is 
before the Board for appellate review.

With respect to the medical evidence, the evidence shows the 
veteran has been treated and evaluated on several occasions 
since 1969 for his left ankle disability.  Specifically, an 
April 1992 VA radiology report shows the veteran did not 
present evidence of fracture, dislocation or other bone or 
joint pathology of the left foot and ankle.  In addition, a 
May 1995 VA radiology report reveals no osseous, articular or 
soft tissue abnormalities of the left foot and ankle.

A May 1995 VA examination report indicates the veteran had a 
history of fracture to the medial malleolus of the left tibia 
with limitation of range of motion.  At that time, the 
veteran reported he had an ankle spur at the heel of his 
ankle, and walked with a walking arm brace cane.  Upon 
examination, he had severe limited left ankle range of motion 
as he was unable to dorsiflex or extend the left ankle.  He 
also had an old shrapnel type of scar on the left ankle 
without inflammation or swelling or depression.

July 1995 records from the Scott Air Force Base note the 
veteran underwent surgical correction (a plantar fasciotomy) 
for a painful left heel.  It was also noted that he had 10 
degrees of dorsiflexion in both ankles.

Lastly, a March 1997 VA examination report indicates the 
veteran complained of ankle stiffness, usually in the 
mornings, with occasional swelling.  He also reported he 
occasionally twisted his ankle due to sight problems.  
However, upon examination, the veteran did not have ankle 
effusion, crepitus, laxity, swelling or discomfort.  Also, he 
did not present evidence of subluxation, lateral instability, 
non-union with loose motion, malunion, or atrophy.  And, 
although x-rays of the left ankle showed he had mild 
degenerative joint disease, his ankle range of motion was 
within normal limits with flexion to 20 degrees and extension 
to 45 degrees. 

As to the applicable law, under Diagnostic Code 5271, a 10 
percent disability evaluation is warranted for moderate 
limited motion of the ankle.  And, a 20 percent disability 
evaluation, the maximum allowed, is awarded for marked 
limited motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).

After a review of the evidence, the Board finds the veteran's 
left ankle disability has been characterized by complaints of 
stiffness and occasional swelling, and by mild degenerative 
joint disease.  However, as of the last examination in March 
1997, the veteran did not have ankle effusion, crepitus, 
laxity, swelling, discomfort, subluxation, lateral 
instability, non-union with loose motion, malunion, or 
atrophy.  More importantly, his left ankle range of motion 
was within normal limits with flexion to 20 degrees and 
extension to 45 degrees. 

As such, the Board, finds the veteran's left ankle disability 
does not nearly approximate a disability characterized by 
marked limited motion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  Therefore, the Board concludes 
that the preponderance of the evidence is against an award of 
an increased disability evaluation in excess of 10 percent 
for the residuals of a fracture of the left medial malleolus.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1999). 

The Board acknowledges the statement by veteran's 
representative in the October 1999 Informal Hearing 
Presentation contending that basing a decision on the 
veteran's last VA examination, which was in March 1997, about 
2 and a half years ago, would be an error due to the 
veteran's ongoing left ankle degenerative process.  In this 
regard, the Board notes that reexaminations will be requested 
whenever the VA determines that there is a need to verify 
either the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327 (1999).  However, in this 
case, the Board finds that the veteran's last VA examination 
in March 1997 is adequate for purposes of this appeal.  The 
March 1997 examination report contains a history of the 
disability at issue, the veteran's subjective complaints, and 
most importantly, the clinical findings necessary to evaluate 
the severity of the veteran's disability under the Schedule 
for Rating Disabilities.  As such, a further examination of 
the veteran is not necessary.  See id.

In reaching its decision, the Board considered the statements 
made by the veteran and his representative in correspondence, 
and the requirements established by the Court in DeLuca.  
However, the Board finds that the evidence does not show the 
veteran suffers from additional functional loss due to pain, 
other than the disability already discussed and contemplated 
in the rating criteria applied above.  See DeLuca, supra; see 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999). 

As well, the Board has considered 38 U.S.C.A. § 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, as the evidence of record does not 
show the veteran's left ankle disability has met the criteria 
for the next higher evaluation, the Board finds that the 
evidence is not in relative equipoise, and thus the benefit 
of the doubt is not for application with respect to this 
issue.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the evidence does not show 
the veteran's symptomatology has caused marked interference 
with employment or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  Accordingly, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).







ORDER

An evaluation in excess of 10 percent for the residuals of a 
fracture of the medial malleolus of the left tibia is denied.  


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

